
	
		I
		111th CONGRESS
		1st Session
		H. R. 365
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2009
			Ms. Bordallo (for
			 herself, Mr. Brown of South Carolina,
			 Mr. Farr, Mrs. Capps, Mr.
			 Abercrombie, Mr. Pallone,
			 Mr. Inslee,
			 Mrs. Christensen, and
			 Ms. Shea-Porter) introduced the
			 following bill; which was referred to the Committee on Natural Resources, and in
			 addition to the Committee on Science and
			 Technology, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To direct the President to establish a program to develop
		  a coordinated and comprehensive Federal ocean and coastal mapping plan for the
		  Great Lakes and coastal state waters, the territorial sea, the exclusive
		  economic zone, and the continental shelf of the United States, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Ocean and Coastal Mapping Integration
			 Act.
		2.Establishment of
			 program
			(a)In
			 generalThe President, in coordination with the Interagency
			 Committee on Ocean and Coastal Mapping and affected coastal states, shall
			 establish a program to develop a coordinated and comprehensive Federal ocean
			 and coastal mapping plan for the Great Lakes and coastal state waters, the
			 territorial sea, the exclusive economic zone, and the continental shelf of the
			 United States that enhances ecosystem approaches in decision-making for
			 conservation and management of marine resources and habitats, establishes
			 research and mapping priorities, supports the siting of research and other
			 platforms, and advances ocean and coastal science.
			(b)MembershipThe
			 Committee shall be comprised of high-level representatives of the Department of
			 Commerce, through the National Oceanic and Atmospheric Administration, the
			 Department of the Interior, the National Science Foundation, the Department of
			 Defense, the Environmental Protection Agency, the Department of Homeland
			 Security, the National Aeronautics and Space Administration, and other
			 appropriate Federal agencies involved in ocean and coastal mapping.
			(c)Program
			 parametersIn developing such a program, the President, through
			 the Committee, shall—
				(1)identify all
			 Federal and federally funded programs conducting shoreline delineation and
			 ocean or coastal mapping, noting geographic coverage, frequency, spatial
			 coverage, resolution, and subject matter focus of the data and location of data
			 archives;
				(2)facilitate
			 cost-effective, cooperative mapping efforts that incorporate policies for
			 contracting with non-governmental entities among all Federal agencies
			 conducting ocean and coastal mapping, by increasing data sharing, developing
			 appropriate data acquisition and metadata standards, and facilitating the
			 interoperability of in situ data collection systems, data processing,
			 archiving, and distribution of data products;
				(3)facilitate the
			 adaptation of existing technologies as well as foster expertise in new ocean
			 and coastal mapping technologies, including through research, development, and
			 training conducted among Federal agencies and in cooperation with
			 non-governmental entities;
				(4)develop standards
			 and protocols for testing innovative experimental mapping technologies and
			 transferring new technologies between the Federal Government, coastal state,
			 and non-governmental entities;
				(5)provide for the
			 archiving, management, and distribution of data sets through a national
			 registry as well as provide mapping products and services to the general public
			 in service of statutory requirements;
				(6)develop data
			 standards and protocols consistent with standards developed by the Federal
			 Geographic Data Committee for use by Federal, coastal state, and other entities
			 in mapping and otherwise documenting locations of federally permitted
			 activities, living and nonliving coastal and marine resources, marine
			 ecosystems, sensitive habitats, submerged cultural resources, undersea cables,
			 offshore aquaculture projects, offshore energy projects, and any areas
			 designated for purposes of environmental protection or conservation and
			 management of living and nonliving coastal and marine resources;
				(7)identify the
			 procedures to be used for coordinating the collection and integration of
			 Federal ocean and coastal mapping data with coastal state and local government
			 programs;
				(8)facilitate, to the
			 extent practicable, the collection of real-time tide data and the development
			 of hydrodynamic models for coastal areas to allow for the application of
			 V-datum tools that will facilitate the seamless integration of onshore and
			 offshore maps and charts;
				(9)establish a plan
			 for the acquisition and collection of ocean and coastal mapping data;
			 and
				(10)set forth a
			 timetable for completion and implementation of the plan.
				3.Interagency
			 committee on ocean and coastal mapping
			(a)In
			 generalThe Administrator of the National Oceanic and Atmospheric
			 Administration, within 30 days after the date of enactment of this Act, shall
			 convene or utilize an existing interagency committee on ocean and coastal
			 mapping to implement section 2.
			(b)MembershipThe
			 committee shall be comprised of senior representatives from Federal agencies
			 with ocean and coastal mapping and surveying responsibilities. The
			 representatives shall be high-ranking officials of their respective agencies or
			 departments and, whenever possible, the head of the portion of the agency or
			 department that is most relevant to the purposes of this Act. Membership shall
			 include senior representatives from the National Oceanic and Atmospheric
			 Administration, the Chief of Naval Operations, the United States Geological
			 Survey, the Minerals Management Service, the National Science Foundation, the
			 National Geospatial-Intelligence Agency, the United States Army Corps of
			 Engineers, the Coast Guard, the Environmental Protection Agency, the Federal
			 Emergency Management Agency, the National Aeronautics and Space Administration,
			 and other appropriate Federal agencies involved in ocean and coastal
			 mapping.
			(c)Co-chairmenThe
			 Committee shall be co-chaired by the representative of the Department of
			 Commerce and a representative of the Department of the Interior.
			(d)SubcommitteeThe
			 co-chairmen shall establish a subcommittee to carry out the day-to-day work of
			 the Committee, comprised of senior representatives of any member agency of the
			 committee. Working groups may be formed by the full Committee to address issues
			 of short duration. The subcommittee shall be chaired by the representative from
			 the National Oceanic and Atmospheric Administration. The chairmen of the
			 Committee may create such additional subcommittees and working groups as may be
			 needed to carry out the work of Committee.
			(e)MeetingsThe
			 committee shall meet on a quarterly basis, but each subcommittee and each
			 working group shall meet on an as-needed basis.
			(f)CoordinationThe
			 committee shall coordinate activities when appropriate, with—
				(1)other Federal
			 efforts, including the Digital Coast, Geospatial One-Stop, and the Federal
			 Geographic Data Committee;
				(2)international
			 mapping activities;
				(3)coastal
			 states;
				(4)user groups
			 through workshops and other appropriate mechanisms; and
				(5)representatives of
			 nongovernmental entities.
				(g)Advisory
			 panelThe Administrator may convene an ocean and coastal mapping
			 advisory panel consisting of representatives from non-governmental entities to
			 provide input regarding activities of the committee in consultation with the
			 interagency committee.
			4.Biennial
			 reportsNo later than 18
			 months after the date of enactment of this Act, and bienially thereafter, the
			 co-chairmen of the Committee shall transmit to the Committee on Commerce,
			 Science, and Transportation of the Senate and the Committee on Natural
			 Resources of the House of Representatives a report detailing progress made in
			 implementing this Act, including—
			(1)an
			 inventory of ocean and coastal mapping data within the territorial sea and the
			 exclusive economic zone and throughout the Continental Shelf of the United
			 States, noting the age and source of the survey and the spatial resolution
			 (metadata) of the data;
			(2)identification of
			 priority areas in need of survey coverage using present technologies;
			(3)a
			 resource plan that identifies when priority areas in need of modern ocean and
			 coastal mapping surveys can be accomplished;
			(4)the status of
			 efforts to produce integrated digital maps of ocean and coastal areas;
			(5)a
			 description of any products resulting from coordinated mapping efforts under
			 this Act that improve public understanding of the coasts and oceans, or
			 regulatory decisionmaking;
			(6)documentation of
			 minimum and desired standards for data acquisition and integrated
			 metadata;
			(7)a
			 statement of the status of Federal efforts to leverage mapping technologies,
			 coordinate mapping activities, share expertise, and exchange data;
			(8)a
			 statement of resource requirements for organizations to meet the goals of the
			 program, including technology needs for data acquisition, processing, and
			 distribution systems;
			(9)a
			 statement of the status of efforts to declassify data gathered by the Navy, the
			 National Geospatial-Intelligence Agency, and other agencies to the extent
			 possible without jeopardizing national security, and make it available to
			 partner agencies and the public;
			(10)a resource plan
			 for a digital coast integrated mapping pilot project for the northern Gulf of
			 Mexico that will—
				(A)cover the area
			 from the authorized coastal counties through the territorial sea;
				(B)identify how such
			 a pilot project will leverage public and private mapping data and resources,
			 such as the United States Geological Survey National Map, to result in an
			 operational coastal change assessment program for the subregion;
				(11)the status of
			 efforts to coordinate Federal programs with coastal state and local government
			 programs and leverage those programs;
			(12)a description of
			 efforts of Federal agencies to increase contracting with nongovernmental
			 entities; and
			(13)an inventory and
			 description of any new Federal or federally funded programs conducting
			 shoreline delineation and ocean or coastal mapping since the previous reporting
			 cycle.
			5.Plan
			(a)In
			 generalNot later than 6 months after the date of enactment of
			 this Act, the Administrator, in consultation with the Committee, shall develop
			 and submit to the Congress a plan for an integrated ocean and coastal mapping
			 initiative within the National Oceanic and Atmospheric Administration.
			(b)Plan
			 requirementsThe plan shall—
				(1)identify and
			 describe all ocean and coastal mapping programs within the agency, including
			 those that conduct mapping or related activities in the course of existing
			 missions, such as hydrographic surveys, ocean exploration projects, living
			 marine resource conservation and management programs, coastal zone management
			 projects, and ocean and coastal observations and science projects;
				(2)establish priority
			 mapping programs and establish and periodically update priorities for
			 geographic areas in surveying and mapping across all missions of the National
			 Oceanic and Atmospheric Administration, as well as minimum data acquisition and
			 metadata standards for those programs;
				(3)encourage the
			 development of innovative ocean and coastal mapping technologies and
			 applications, through research and development through cooperative or other
			 agreements with joint or cooperative research institutes or centers and with
			 other non-governmental entities;
				(4)document available
			 and developing technologies, best practices in data processing and
			 distribution, and leveraging opportunities with other Federal agencies, coastal
			 states, and non-governmental entities;
				(5)identify training,
			 technology, and other resource requirements for enabling the National Oceanic
			 and Atmospheric Administration's programs, vessels, and aircraft to support a
			 coordinated ocean and coastal mapping program;
				(6)identify a
			 centralized mechanism or office for coordinating data collection, processing,
			 archiving, and dissemination activities of all such mapping programs within the
			 National Oceanic and Atmospheric Administration that meets Federal mandates for
			 data accuracy and accessibility and designate a repository that is responsible
			 for archiving and managing the distribution of all ocean and coastal mapping
			 data to simplify the provision of services to benefit Federal and coastal state
			 programs; and
				(7)set forth a
			 timetable for implementation and completion of the plan, including a schedule
			 for submission to the Congress of periodic progress reports and recommendations
			 for integrating approaches developed under the initiative into the interagency
			 program.
				(c)NOAA joint ocean
			 and coastal mapping centersThe Administrator may maintain and
			 operate up to 3 joint ocean and coastal mapping centers, including a joint
			 hydrographic center, which shall each be co-located with an institution of
			 higher education. The centers shall serve as hydrographic centers of excellence
			 and may conduct activities necessary to carry out the purposes of this Act,
			 including—
				(1)research and
			 development of innovative ocean and coastal mapping technologies, equipment,
			 and data products;
				(2)mapping of the
			 United States Outer Continental Shelf and other regions;
				(3)data processing
			 for nontraditional data and uses;
				(4)advancing the use
			 of remote sensing technologies, for related issues, including mapping and
			 assessment of essential fish habitat and of coral resources, ocean
			 observations, and ocean exploration; and
				(5)providing graduate
			 education and training in ocean and coastal mapping sciences for members of the
			 National Oceanic and Atmospheric Administration Commissioned Officer Corps,
			 personnel of other agencies with ocean and coastal mapping programs, and
			 civilian personnel.
				(d)NOAA
			 reportThe Administrator shall continue developing a strategy for
			 expanding contracting with non-governmental entities to minimize duplication
			 and take maximum advantage of nongovernmental capabilities in fulfilling the
			 Administration's mapping and charting responsibilities. Within 120 days after
			 the date of enactment of this Act, the Administrator shall transmit a report
			 describing the strategy developed under this subsection to the Committee on
			 Commerce, Science, and Transportation of the Senate and the Committee on
			 Natural Resources of the House of Representatives.
			6.Effect on other
			 lawsNothing in this Act shall
			 be construed to supersede or alter the existing authorities of any Federal
			 agency with respect to ocean and coastal mapping.
		7.Authorization of
			 appropriations
			(a)In
			 generalIn addition to the amounts authorized by section 306 of
			 the Hydrographic Services Improvement Act of 1998 (33 U.S.C. 892d), there are
			 authorized to be appropriated to the Administrator to carry out this
			 Act—
				(1)$26,000,000 for
			 fiscal year 2009;
				(2)$32,000,000 for
			 fiscal year 2010;
				(3)$38,000,000 for
			 fiscal year 2011; and
				(4)$45,000,000 for
			 each of fiscal years 2012 through 2015.
				(b)Joint ocean and
			 coastal mapping centersOf the amounts appropriated pursuant to
			 subsection (a), the following amounts shall be used to carry out section 5(c)
			 of this Act:
				(1)$11,000,000 for
			 fiscal year 2009.
				(2)$12,000,000 for
			 fiscal year 2010.
				(3)$13,000,000 for
			 fiscal year 2011.
				(4)$15,000,000 for
			 each of fiscal years 2012 through 2015.
				(c)Cooperative
			 agreementsTo carry out interagency activities under section 3 of
			 this Act, the head of any department or agency may execute a cooperative
			 agreement with the Administrator, including those authorized by section 5 of
			 the Act of August 6, 1947 (33 U.S.C. 883e).
			8.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator' means the Administrator of the National
			 Oceanic and Atmospheric Administration.
			(2)Coastal
			 stateThe term coastal state has the meaning given
			 that term by section 304(4) of the Coastal
			 Zone Management Act of 1972 (16 U.S.C. 1453(4).
			(3)CommitteeThe term Committee means the
			 Interagency Committee on Ocean and Coastal Mapping established by section
			 3.
			(4)Exclusive
			 economic zoneThe term exclusive economic zone means
			 the exclusive economic zone of the United States established by Presidential
			 Proclamation No. 5030, of March 10, 1983.
			(5)Ocean and
			 coastal mappingThe term ocean and coastal mapping
			 means the acquisition, processing, and management of physical, biological,
			 geological, chemical, and archaeological characteristics and boundaries of
			 ocean and coastal areas, resources, and sea beds through the use of acoustics,
			 satellites, aerial photogrammetry, light and imaging, direct sampling, and
			 other mapping technologies.
			(6)Territorial
			 seaThe term territorial sea means the belt of sea
			 measured from the baseline of the United States determined in accordance with
			 international law, as set forth in Presidential Proclamation Number 5928, dated
			 December 27, 1988.
			(7)Nongovernmental
			 entitiesThe term nongovernmental entities includes
			 nongovernmental organizations, members of the academic community, and private
			 sector organizations that provide products and services associated with
			 measuring, locating, and preparing maps, charts, surveys, aerial photographs,
			 satellite imagines, or other graphical or digital presentations depicting
			 natural or manmade physical features, phenomena, and legal boundaries of the
			 Earth.
			(8)Outer
			 continental shelfThe term Outer Continental Shelf
			 means all submerged lands lying seaward and outside of lands beneath navigable
			 waters (as that term is defined in section 2 of the Submerged Lands Act (43
			 U.S.C. 1301)), and of which the subsoil and seabed appertain to the United
			 States and are subject to its jurisdiction and control.
			
